DETAILED ACTION
Allowable Subject Matter
Please replace the previous Notice of Allowance with the following that has been corrected to amend claim 4 to depend upon claim 1.
Claims 1–2, 4–6, and 12–20 are allowed. Claims 1 and 3 have been amended, claims 2 and 4–6 remain original, claims 7–11 have been cancelled, and claims 12–20 are new in the amendment filed by Applicant on March 1st, 2022.
In the interest of compact prosecution, an interview was conducted with Applicant to bring the limitations of would-be objected claims into the independent claims. Please refer to the Interview Summary of March 31st, 2022 for further details.

Response to Amendment
Applicant's amendments to claims 1 and 3 and new claims 12–20 filed on March 1st, 2022 are accepted because no new matter has been entered.
The claim interpretation set forth in section 4 of the Non-Final mailed January 3rd, 2022 is maintained because Applicant has not argued the interpretation.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Kenneth C. Bruley on March 31st, 2022 with confirmation on April 1st, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A defective fuel bundle location system for use with a heavy water moderated nuclear fission reactor having a fueling machine, comprising: a test tool defining an internal volume, the test tool being configured to be received entirely within both the fueling machine and a corresponding fuel channel of the reactor; and a test container defining an internal volume, wherein the test container is configured to be received within the internal volume of the test tool and the internal volume of the test container is configured to receive primary fluid from the reactor when the test tool is disposed within the corresponding fuel channel of the reactor,
wherein the fueling machine further comprises a ram configured to activate the test container so that primary fluid is received in the internal volume of the test container.

2. (Currently Amended) The system of claim 1, wherein the test container is configured to draw the primary fluid into the internal volume of the test container by way of the interior volume of the test container being initially at a lower pressure than a pressure of the primary fluid.
3. (Cancelled) 

4. (Currently Amended) The system of claim [[3]]1, wherein the ram of the fueling machine is configured to both insert and withdraw the test tool from the corresponding fuel channel of the reactor.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a charge/ram of a fueling machine to take samples of reactor fluid for testing, and a test tool being configured to be received within both the fueling machine and a corresponding fuel channel of the reactor, and further comprising a ram, bellows or piston to draw primary coolant into an internal volume of a test container in combination with all other limitations.
Burchardt, Hummel and most prior arts teach removing an entire fuel rod by the test device for sampling the water inside. Galioto does not collect a primary fluid using a ram or bellows or piston, and the test container is not contained within the test tool as intended by Applicant. Zhai detects fuel leakages directly from coolant flow along a fuel channel without a test container. Martucci collects gas not liquid and therefore is not made to receive primary fluid from the reactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628